PER CURIAM.
The parties agree that the trial court erred in sua sponte assessing a public defender’s fee. See In Interest of R.B., 582 So.2d 163 (Fla. 4th DCA 1991). Accordingly, we reverse the imposition of that fee.
The parties also agree that the trial court erred in assessing the cost of prosecution against appellant without consideration of financial capabilities. See Smith v. State, 543 So.2d 348 (Fla. 5th DCA 1989). Accordingly, we reverse the imposition of costs and remand with direction for such consideration.
GLICKSTEIN, FARMER and PARIENTE, JJ., concur.